Name: Council Regulation (EEC) No 3761/86 of 8 December 1986 fixing the customs duty to be applied to imports, into the Community as constituted on 31 December 1985, from Spain or Portugal of hybrid sorghum for sowing falling within subheading 10.07 C I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  plant product;  means of agricultural production
 Date Published: nan

 No L 349/6 Official Journal of the European Communities 11 . 12. 86 COUNCIL REGULATION (EEC) No 3761/86 of 8 December 1986 fixing the customs duty to be applied to imports , into the Community as constituted on 31 December 1985 , from Spain or Portugal of hybrid sorghum for sowing falling within subheading 10.07 C I of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 32 and 191 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1 355/86 (') amended v subheading 10.07 C of the Common Customs Tariff ; whereas a duty of 10 % was imposed on hybrid sorghum for sowing falling within subheading 10.07 C I ; Whereas Regulation (EEC) No 443/86 (2) established 1 January 1986 as the reference date for the determination of the basic duties to which the Community as consti ­ tuted on 31 December 1985 would apply the successive reductions provided for by the Act of Accession ; whereas no customs duty existed for the product in question on that date ; Whereas it is accordingly necessary to decide what duty the Community as constituted on 31 December 1985 should apply vis-a-vis Spain and Portugal to the product in question, HAS ADOPTED THIS REGULATION : Article 1 The rate of customs duty applied by the Community as constituted on 31 December 1985 to hybrid sorghum for sowing falling within subheading 10.07 C I of the Common Customs Tariff, from Spain and Portugal, shall be nil . This product shall be deemed to come from Spain or Portugal when originating in one of those countries or in free circulation therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1986 . For the Council The President N. LAWSON (') OJ No L 118 , 7 . 5 . 1986, p . 1 . (2 OJ No L 50, 28 . 2 . 1986, p . 9 .